Citation Nr: 1711975	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  10-30 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for left elbow arthritis. 

2.  Entitlement to service connection for left knee arthritis. 

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities. 



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran had active duty in the U.S. Air Force from November 1970 to April 1974 and from July 1981 to July 1983 and service with the U.S. Navy from July 1985 to May 1989.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  A hearing in this matter was scheduled for April 2015; however, in March 2015, the Veteran withdrew his hearing request. 

These issues were before the Board in December 2015, at which time they were remanded for additional evidentiary development.  The case has now returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The Veteran does not have left elbow arthritis confirmed by X-ray evidence.

2.  The Veteran's left knee arthritis was not present in service or manifest to a compensable degree within one year of service discharge, and is not otherwise related to service or service-connected disability.  

3.  The Veteran's hypertension was not present in service or manifest to a compensable degree within one year of service discharge, and is not otherwise related to service or service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for left elbow arthritis are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

2.  The criteria for service connection for left knee arthritis are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).

3.  The criteria for service connection for hypertension are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA's duty to notify was satisfied by letter dated July 1, 2008.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also satisfied its duty to assist the Veteran in the development of his claims.  Service treatment records and pertinent post-service VA and private medical records have been obtained and associated with the claims file.  The Veteran has also submitted potentially relevant documents and argument in support of his claims, including personal statements.  The Board finds that there is no additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  Green v. Derwinski, 1 Vet. App. 121 (1991).  Here, the AOJ obtained VA medical opinions in January 2010, January 2016, March 2016, June 2016, and July 2016.  Together these examination reports are thorough and adequate, and thus are sufficient to base a decision as well as address service connection on both a secondary and aggravation basis, as required by 38 C.F.R. § 3.310.  The Veteran has not alleged any prejudice caused by a deficiency in the examinations here.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

Thus, the Board finds that VA has satisfied its duty to assist the Veteran in apprising him as to the evidence needed, and in obtaining evidence pertinent to his claims under the VCAA.  The appeal will be based on the evidence of record.  

Law and Analysis

The Veteran is seeking service connection for left elbow arthritis, left knee arthritis, and hypertension.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  To establish a right to compensation for a present disability, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so-called "nexus" requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

In addition, service connection for certain chronic diseases, such as arthritis (degenerative joint/disc disease) and cardiovascular-renal disease (including hypertension), may be established on a presumptive basis by showing that the condition manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).  Although the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge may support the claim.  38 C.F.R. §§ 3.303(b), 3.309 (2016); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established on a secondary basis for a disability that is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 446 (1995) (en banc).  In order to establish service connection for a claimed secondary disorder, there must be medical evidence of a current disability; evidence of a service-connected disability; and medical evidence of a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-7 (1995).

After considering all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary, when there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt will be given to the claimant.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.  The benefit of the doubt rule is inapplicable when the evidence preponderates against the claim.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).


I.  Left Elbow Arthritis

Service treatment records show the Veteran was surgically treated for left chronic mild olecranon bursitis and loose bodies within the bursa.  These records are otherwise entirely negative for X-ray evidence of left elbow arthritis, including prior to his separation from his last period of service in May 1989.  See X-ray reports dated June 24, 1987 and March 8, 1989.

There is also no evidence of arthritis within one year of separation from his period of active service.  The post-service record shows that in January 2009, the Veteran was evaluated for left elbow pain due to olecranon enthesophyte at the triceps tendon insertion and lateral epicondylitis as noted on X-ray.  There was no evidence of arthritis.  Likewise, when examined by VA in June 2010, an X-ray of the left elbow showed moderate sized bone spur, but no evidence of arthritis.  The examiner noted that while the Veteran did not have arthritis at that time, bone spurs usually occur with osteoarthritis.  

However, a VA examiner in January 2016 concluded that the bone spur in left elbow X-ray from 2010 is not indicative of the presence of arthritis.  Moreover the Veteran has not had a left elbow X-ray that shows definitive arthritis nor did he have diagnosis of left elbow arthritis on record at this time. 

In a July 2016 addendum opinion, another VA examiner also concluded that the bone spur on X-ray (June 2010) is related to and/or indicative of the presence of arthritis because no degenerative joint disease was observed at the articular surfaces of the left elbow joint.  A bone spur involving the olecranon process is not representative of degenerative joint disease, but is a benign growth or enlargement of bone moiety without joint or articular cartilage involvement.  In accordance no further comment is warranted because no arthritis of the left elbow is currently present.  

In this case, the primary impediment to a grant of service connection here is the absence of evidence of a current disability.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In the absence of proof of a present disability, there can be no valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

The evidence of record does not provide any medical basis for holding that the Veteran currently has left elbow arthritis.  The Veteran was provided VA examinations, including radiologic testing, and none of the examiners found objective clinical evidence of arthritis.  The examination reports are unrebutted by any other medical evidence to the contrary.  See Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001); Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) (service connection may not be granted for symptoms unaccompanied by a diagnosed disability).  To the extent that any current left elbow pain has been complained of or otherwise documented, the Board finds that it is part and parcel of the Veteran's already service-connected olecranan enthesophyte with painful motion disability and is being compensated as part of his disability evaluation for this condition.  Accordingly, the Board has no basis on which to award service connection for any associated symptoms.  

While the VA examiner in 2010 suspected arthritis, there was never any X-ray evidence to support the diagnosis.  Osteoarthritis or degenerative joint disease must be established by X-ray findings.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (which stipulates that a service connection claim may be granted if a diagnosis of a chronic disability was made during the pendency of the appeal, even if the most recent medical evidence suggests that the disability resolved); Romanowsky v. Shinseki, 26 Vet.App. 289 (2013), (held that when the record contains a recent diagnosis of disability prior to a veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency).  Service connection cannot be awarded as the evidence fails to establish that the Veteran has left elbow arthritis.  

Accordingly, the preponderance of the evidence is against the claim, and there is no reasonable doubt to be resolved. 38 U.S.C.A. § 5107(b).


II.  Left Knee Arthritis

Service treatment records show that in late 1982, the Veteran was treated for a medial meniscus tear and chondromalacia of the left patella during his second period of service.  These records are otherwise entirely negative for X-ray evidence of left knee arthritis prior to the Veteran's separation from his last period of service in May 1989.  

There is also no evidence of arthritis within one year of separation from his last period of active service.  The earliest relevant medical evidence is found in VA clinical records that include a November 2012 X-ray report that showed degenerative changes involving the medial and anterior compartments of the left knee.

When examined by VA in March 2016, the examiner interviewed the Veteran, reviewed service treatment records and post-service outpatient treatment reports and an examination was performed.  Following the examination, the clinical assessment was degenerative arthritis of the left knee, which the examiner concluded was less likely than not (less than 50 percent probability) related to service including the noted medial meniscus tear.  The examiner supported the opinion by noting that the arthritis first documented on X-ray in 2012 was consistent with aging process and the Veteran's occupational history.  She explained that post-tramatic arthritis occurs within 1-2 years after the initial injury and is accelerated beyond the age-expected level of arthritis.  The examiner also concluded that the knee arthritis was not proximately due to or aggravated by the service-connected chondromalacia of the left patella.  She explained that the Veteran has tricompartmental arthritis and because chondromalacia is not associated with medial or lateral compartment arthritis, it would be resorting to mere speculation to attribute the Veteran's left knee arthritis to the service-connected condition rather than the normal aging process.

Even though the examiner used the phrase "mere speculation," the Board finds that it does not indicate that she was unable to make appropriate conclusions with accompanying rationale.  See Jones v. Shinseki, 23 Vet. App. 382, 389-90 (2010).  Reading the opinion as a whole reflects the examiner considered the documented in-service left knee problems, the negative radiological studies in 2010, and the first post-service confirmation of arthritis in 2012, 23 years after service as reasoning for why it was less likely than not the arthritis was incurred in service.  

In other words, it appears the examiner used the phrase "mere speculation" to indicate that in light of the outlined negative evidence it would be "mere speculation" to provide a positive opinion.  See also Burgess v. Shinseki, 2014 WL 279789, *2 (Vet. App. 2014) (finding that the Board did not err in relying an examination as although the examination included the phrase "resorting to speculation" the opinion had not violated Jones because the examiner did not offer a speculative opinion but concluded the condition was less likely than not related to service and merely noted that any positive nexus opinion would be speculative.); Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (finding that a nonprecedential decision of the Court, while not binding, "may be cited or relied upon, however, for any persuasiveness or reasoning it contains"). 

In addition, an independent medical opinion was obtained in July 2016, by a VA physician who performed an extensive, detailed, and comprehensive review of the Veteran's claims file including service treatment records, post-service outpatient treatment reports, the Veteran's credible lay statements, and current medical literature in support of her conclusions.  She concurred with prior examiner's opinion that the Veteran's left knee arthritis is consistent with the aging process and his occupational history and thus is less likely than not (less than 50 percent probability) related to military service.  She also concurred with the finding that the Veteran's type of left knee arthritis, first documented in 2012, is not associated with chondromalacia and thus is not proximately due to or aggravated by it.  

She explained that the active duty records provide clear and unmistakable evidence of a normal left knee in that chondromalacia during service was acute, transient and self-limited because of the positive response to physical therapy and lack of any residuals complaints, diagnosis, treatment, re-current injury and/or events throughout the remaining tour of duty and/or over the presumptive period.  Furthermore, there was a lack of objective, medically-based, clinical evidence to support a diagnosis of medial meniscal tear because negative McMurphy testing confirmed an intact and normal medial meniscus and intact articular surface of the left knee joint.  The physician then referred to the June 2010 that showed normal architecture and joint configuration of the left knee.  The physician essentially found that collectively, and retrospectively, there is sufficient, objective, medically-based, clinical evidence of a normal aging arthritic process occurring approximately 23 years after separation.  

Based on the foregoing, the Board is unable to attribute the Veteran's left knee arthritis to his military service.  First there is no objective clinical confirmation by X-ray that he had arthritis in his left knee during service and in fact arthritis is not shown until 2012, decades after service.  Since there is no evidence to show that left knee arthritis existed or was "noted" in service, the provisions of 38 C.F.R. § 3.303(b) pertaining to chronicity or continuity of symptomatology are not for application.  Also because arthritis, was not confirmed by X-ray demonstrated until well after one year following his separation from active duty, the Veteran may not be allowed service connection on a presumptive basis.  38 C.F.R. §§ 3.307, 3.309.  

Second, there is no competent medical evidence linking left knee arthritis to the Veteran's military service many years earlier nor is there any such evidence indicating that the service-connected left knee chondromalacia plays any role in the development or worsening of the arthritis.  Here, the VA opinions are highly probative and are given significant weight as they are based upon a complete review of the claims file and supported by an expressed rationale.  The VA examiners considered the course of the Veteran's left knee arthritis, the results of clinical evaluation, and the Veteran's credible lay statements.  They also reviewed medical literature in support of their conclusions.  As a result, the examiners were able to fully address the salient question as to the origin of the Veteran's left knee arthritis and its relationship to service and/or chondromalacia.  There are no favorable competent opinions of record.  

Finally, to the extent the Veteran's statements purport to provide a nexus opinion between his claimed disorder and service, the Board notes determining the etiology of left knee arthritis (as distinguished from merely reporting the presence of symptoms) is not a simple question.  Doing so requires knowledge of the potential causes of arthritis, the medical question of whether one disorder (chondromalacia) is etiologically related to another disorder (arthritis), including the impact of chondromalacia on the knee joint and so is beyond the scope of knowledge of a lay person.  In this case, the facts are complex enough that the Veteran's current assertions regarding his symptoms are not sufficient to outweigh the remaining evidence of record.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (providing that although a veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, a veteran is not competent to provide evidence as to more complex medical questions).  In any event, even assuming the Veteran is competent to address the etiology of his left knee arthritis, the probative value of his opinion is outweighed by that of the VA examiners, who clearly have the expertise, training and education to address such etiology.  

The preponderance of the evidence is against the claim, and there is no reasonable doubt to be resolved.  38 U.S.C.A. § 5107(b).


III.  Hypertension

For VA compensation purposes, the term "hypertension" means that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  Multiple blood pressure readings are required to confirm the diagnosis of hypertension with 2 or more readings on at least 3 different days.  38 C.F.R. § 4.104, DC 7101, Note 1.

With this in mind, service treatment records fail to reveal any evidence of elevated blood pressure readings sufficiently high to require treatment, or to result in a diagnosis of hypertension prior to the Veteran's separation in May 1989.  

There is also no objective evidence that the Veteran was diagnosed as having hypertension within one year of his service discharge.  In a January 2016 addendum opinion, the VA examiner noted the Veteran came to the VA in 2003 with diagnoses of hypertension and coronary artery disease.  The examiner further noted that while there were no specific dates to base a timeline on, there was also no medical history between service separation in 1989 and VA treatment in 2003.  The examiner could not give an opinion on the matter of the Veteran's hypertension being caused by or worsened by his coronary artery disease without it being pure speculation.  The examiner did note however, that the Veteran, in multiple assessment notes, reported a 40 year smoking history, which alone increases his risk for hypertension. 

An independent medical opinion was obtained in June 2016, by a VA physician who performed an extensive, detailed, and comprehensive review of the Veteran's claims file including service treatment records, post-service outpatient treatment reports, lay statement and current medical literature in support of her conclusions.  The examiner noted that active duty records were negative for objective, medically-based, clinical evidence of hypertension.  The examiner also concluded that it is less likely than not that the Veteran's claimed hypertension is aggravated by his service connected ischemic heart disease because of the lack of objective, medically-based, clinical evidence to support uncontrolled hypertension.  Rather the claimed hypertension relates to and is aggravated by his smoking.

Citing to current cardiovascular and internal medicine literature the examiner noted that there was strong agreement that high blood pressure is a major modifiable risk factor for all clinical manifestations of coronary artery disease.  However, this same literature lacks sufficient objective, medically-based, clinical evidence to presume and/or support the pathophysiologic mechanism of coronary artery disease (ischemic heart disease) as a nexus for hypertension, especially when the hypertension is controlled by conservative medication.  In addition, smoking is a major risk factor for coronary artery disease and results in "an acute increase in blood pressure and heart rate and has been found to be associated with malignant hypertension and as was noted, the Veteran is a 30+ pack/year smoker.  

The examiner also concluded that it is less likely than not that the Veteran's claimed hypertension relates to and/or is aggravated by his remaining service connected disabilities: traumatic arthritis, tendon inflammation, limited flexion of the forearm, lumbosacral or cervical strain, hearing loss, tinnitus, scars, superficial (tender) and migraine.  She explained that current orthopaedic, auditory and internal medicine literature lacks sufficient objective, medically-based, clinical evidence to support a nexus between hypertension and these disorders.  

With regard to whether the evidence establishes a direct connection between the Veteran's service and his development of hypertension, the Board notes that service treatment records do not show an actual diagnosis of hypertension.  There is also no evidence of hypertension within one year of separation from his period of active duty, in 1989.  Because a diagnosis of hypertension was not demonstrated until several years following his separation from his period active duty, the Veteran may not be allowed service connection on a direct or presumptive basis.  38 C.F.R. §§ 3.307, 3.309.

There is also no competent medical evidence linking hypertension to the Veteran's military service many years earlier nor any such evidence indicating that any service-connected disability plays any role in the development or worsening of the hypertension.  Here, the VA opinions are highly probative and are given significant weight as they are based upon a complete review of the claims file and supported by an expressed rationale.  The VA examiners considered the course of the Veteran's hypertension, the results of clinical evaluation, and the Veteran's credible lay statements.  They also reviewed medical literature in support of their conclusions.  As a result, the examiners were able to fully address the salient question as to the origin of the Veteran's hypertension and its relationship to service and/or his service-connected disabilities.  There are no favorable competent opinions of record.  

Finally, to the extent the Veteran's statements purport to provide a nexus opinion between his claimed hypertension and service, the Board notes determining the etiology of hypertension (as distinguished from merely reporting the presence of symptoms) is not a simple question.  Doing so requires knowledge of the complexities of the cardiovascular system and the various causes and risk factors of hypertension and so is beyond the scope of knowledge of a lay person.  In this case, the facts are complex enough that the Veteran's current assertions regarding his symptoms are not sufficient to outweigh the remaining evidence of record.  See Davidson supra; Woehlaert supra.  In any event, even assuming the Veteran is competent to address the etiology of his hypertension, the probative value of his opinion is outweighed by that of the VA examiners, who clearly have the expertise, training and education to address such etiology.  

ORDER

Service connection for left elbow arthritis is denied.

Service connection for left knee arthritis is denied.  

Service connection for hypertension is denied. 




____________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


